NO








NO. 12-04-00109-CV
 
                 IN
THE COURT OF APPEALS
 
      TWELFTH COURT OF
APPEALS DISTRICT
 
                           TYLER, TEXAS
 
 
                                                                             '     APPEAL FROM THE
321ST
 
IN THE INTEREST OF C.C.H.,                      '     JUDICIAL DISTRICT
COURT OF
A
CHILD
                                                                             '     SMITH COUNTY,
TEXAS
 


                                                     MEMORANDUM
OPINION
                                                                 PER
CURIAM
This appeal is being dismissed for failure to comply with
the Texas Rules of Appellate Procedure.  Tex. R. App. P. 42.3.  On April 22, 2004, this Court advised
Appellant that the filing fee was due to have been paid on or before April 19,
2004, but had not been received.  See Tex. R. App. P. 5 (requiring payment of
filing fee at time an item is presented for filing).  The notice further provided that unless the
filing fee were paid on or before May 3, 2004, the
appeal would be presented for dismissal in accordance with Rule 42.3.  The time for paying the filing fee has
expired, and Appellant has not complied with the Court=s request.  Because
Appellant has failed after notice to comply with Rule 5, the appeal is dismissed.  Tex. R. App. P. 42.3(c).
Opinion
delivered May 12, 2004.
Panel
consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
 
 
 
 
 
 
 
                                                                     (PUBLISH)